Mr. Justice James
delivered the opinion of the court.
The note on which this suit is brought was due July 5, 1819, and the suit was begun on July 6, 1882. The only defence interposed is the Statute of Limitations, which provides that such suits shall be brought “ within three years ensuing the cause of such action, and not after.” Act 1115, ch. 23, sec. 2. If the day on which the cause of action accrued, which in this case was July 6,1819, is to be included, the action"was begun one day too late; if excluded, it was brought in proper time. Authorities differ on this point, but we prefer the rule followed in New York and Pennsylvania, which excludes the day on which the cause of action accrues, as a point of time after which the limitation ensues. The three years of limitation ensuing the 6th of July, 1819, had not expired when this suit was brought. Judgment is, therefore, for plaintiff.